Title: William Wirt to Thomas Jefferson, 24 May 1810
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir
             
                     Richmond—May 24. 1810.
          
          I have just recieved your favor of the 19th and will, with very great pleasure, attend to its request and instructions. Mr Wickham had previously made known your desire both to Mr Hay and myself: he cannot join us in the defence although he is still unresolved to take the plaintiff’s case. You conjecture rightly as to the cause of action—it is Livingston’s expulsion from the batture by an armed force. It is brought, we are told, on the opinion of some of the ablest lawyers in the United States. Mr Wickham has not yet formed an opinion on the subject; and unless he sees a colour for the suit we understand him to say that he will not embark in it. 
		  The ill-starred
			 federalists, who seem fated to
			 wield only such weapons as recoil upon themselves and sink them lower, seized this topic at first with great avidity: I believe they have already discovered the error of their policy, and that
			 the
			 suit is calculated only to awaken sentiments very opposite to those which they expected from it. I shall be glad to possess the facts as early as possible that I may contribute to repel, in
			 conversation, any false statements and keep the public mind straight upon the subject. I am, Dear Sir, with sentiments of veneration,
          
            Yo devd servt
            
                  Wm Wirt
          
        